DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al., US Pat. 5,119,062.
Regarding claims 1 and 3, Nakamura teaches a chip varistor 20 (see at least col. 1, lines 5-10 and figures 1, 3A-3D, 4 and 5) comprising: 
an element body (sintered body 22); 
first and second internal electrodes (23 and 26; see figure 1) disposed in the element body; and 
at least one intermediate conductor (at least two intermediate conductors 27c and 27d) separated from the first and second internal electrodes and disposed between the first and second internal electrodes (23 and 26).
Regarding claim 2, Nakamura teaches the chip varistor, wherein the at least one intermediate conductor (27c and/or 27d) is entirely located inside the element body (22; see figures 1 and 4).
Regarding claim 4, Nakamura teaches the chip varistor, wherein the first and second internal electrodes (23 and 26) oppose each other, and when viewed from a direction where the first and second internal electrodes oppose each other, the at least one intermediate conductor overlaps (27c and/or 27d) the first and second internal electrodes (23 and 26; see figures 1 and 4).
Regarding claim 5, Nakamura teaches the chip varistor, wherein the first and second internal electrodes (23 and 26) are disposed to oppose each other and partially overlap each other, and when viewed from a direction where the first and second internal electrodes oppose each other, a ratio of an area of the at least one intermediate conductor (27c and 27d) to an area of a region in which the first and second internal electrodes overlap each other is 0.5 to 1.0 (see figures 1 and 4).
Regarding claims 6 and 7, Nakamura teaches the chip varistor, wherein the first and second internal electrodes (23 and 26) are disposed to oppose each other and partially overlap each other, and when viewed from a direction where the first and second internal electrodes oppose each other, the at least one intermediate conductor (27c and 27d) entirely overlaps a region in which the first and second internal electrodes overlap each other, and is disposed substantially at a center of the region (see figures 1 and 4), and 
wherein in each of two directions orthogonal to a direction in which the first and second internal electrodes (23 and 26) oppose each other and orthogonal to each other, a distance between an end edge of the at least one intermediate conductor and an end edge of the region is substantially equal (the end edges of the region and the edge region of the intermediate conductor align; see figures 1 and 4).
Regarding claim 8, Nakamura teaches the chip varistor, wherein when viewed from a direction where the first and second internal electrodes oppose each other, the at least one intermediate conductor and the region have a substantially rectangular shape (see figure 3C), the end edge of the at least one intermediate conductor includes a first side and a second side adjacent to the first side, and the two directions include a direction orthogonal to the first side and a direction orthogonal to the second side.
Regarding claim 9, Nakamura teaches the chip varistor, wherein the first and second internal electrodes (23 and 26; see figures 1 and 4) are disposed to oppose each other and partially overlap each other, and when viewed from a direction where the first and second internal electrodes oppose each other, the at least one intermediate conductor (27c and 27d) overlaps a region in which the first and second internal electrodes overlap each other, and a distance between an end edge of the at least one intermediate conductor (27c and 27d) and an end edge of the region is smaller than a distance between the first and second electrodes (23 and 26) in the direction in which the first and second electrodes oppose each other.
Regarding claim 10, Nakamura teaches the chip varistor, wherein the element body includes a low resistance region (metal diffusion; col. 6, lines 54-68 and see figure 5) including an electrically conductive material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US Pat. 5,412,357), Ito et al., Rinner and Berolini et al. teach laminated resistor with internal and intermediate conductors within the ceramic body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833